Citation Nr: 1312926	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-49 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following cervical spine surgery.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 
 
In March 2011, the RO wrote to the Veteran and informed him that a VA Form 9 received on December 27, 2010, regarding his claim for an increased rating for cervical strain was not timely filed.  The RO informed the Veteran that his correspondence was being accepted as a claim for an increased rating.  Consequently, only the claim for a temporary total rating for convalescence is currently in appellate status before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30, following VA cervical spine surgery on December 11, 2009.  The rating decision on appeal denied the Veteran's claim, finding that the cervical spine surgery was due to a post service neck injury and not due to the Veteran's service-connected cervical strain.  

The Board notes that the RO relied on a January 2012 VA medical opinion that stated that cervical strain does not cause, contribute to, or enhance the progression of cervical degenerative joint disease.  The medical reviewer opined that the Veteran's cervical surgery was related to a post service injury.

The claims file also contains a November 2011 VA medical opinion, in which the VA examiner indicates that the Veteran's December 2009 cervical surgery is related to the motor vehicle accident (MVA) the Veteran experienced during service.  In forming her opinion, this VA examiner discussed the Veteran's in-service September 1982 neck injury in a MVA.  The examiner noted that the Veteran's cervical spine was again x-rayed three years after the MVA due to continued complaints of neck pain.  She further noted that neck pain was noted at the time of discharge, indicating there was ongoing chronic neck pain.  She was of the opinion that 50 percent of the Veteran's current neck condition is due to service and the rest due to his post service MVA.

The Board notes that the Veteran submitted a newspaper clipping showing his medical treatment at the September 1982 MVA.  He also submitted photos showing his smashed up car.  The Board notes that these photos indicate that the Veteran was involved in a serious accident during service.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's December 2009 cervical spine surgery is related to the Veteran's in-service cervical injury.  In this case the Board is unable to differentiate the cervical disability resulting from the Veteran's post service cervical injury from that of the cervical disability arising from the Veteran's in-service cervical injury.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the Board finds that the December 2009 cervical spine surgery was due to the Veteran's service-connected cervical spine disability.

Consequently, consideration now must focus on whether the Veteran's December 2009 cervical surgery necessitated at least one month of convalescence.  The RO has not made a determination as to whether the Veteran's December 2009 cervical surgery necessitated at least one month of convalescence.  Accordingly, the Veteran's claim must be remanded for such consideration.  

The Veteran's December 12, 2009 VA treatment records note that the Veteran would be seen in four weeks for follow up of his cervical surgery.  The Veteran's treatment records subsequent to December 13, 2009, have not been obtained.  Accordingly, the Veteran's pertinent VA treatment records regarding his cervical spine following his December 11, 2009 surgery must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from October 13, 2009 to present.

2.  When the above action has been accomplished readjudicate the Veteran's claim.  If the Veteran's claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.  The adjudicator must include a determination as to whether the Veteran's cervical spine surgery necessitated at least one month of convalescence, and if so, make a determination as to how many months of convalescence were required.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE.)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


